Name: Commission Regulation (EEC) No 3682/89 of 8 December 1989 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 12. 89 Official Journal of the European Communities No L 360/ 1 1 COMMISSION REGULATION (EEC) No 3682/89 of 8 December 1989 amending Regulation (EEC) No 1627/89 on the buying-in of beef by invitation to tender basis of the prices of which the Commission is aware, in an amendment, in accordance with the Annex hereto, to the list of Member States or regions of a Member State where buying-in is open by invitation to tender, and the list of the quality groups which may be bought in, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (3), as last amended by Regulation (EEC) No 3020/89 (4), opens buying-in by invitation to tender in certain Member States or regions of a Member State for certain quality groups ; Whereas the application of Article 6 (2) and (3) of Regulation (EEC) No 805/68 and the need to limit intervention to the buying-in of the quantities necessary to ensure reasonable support for the market result, on the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1 627/89 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 9 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 159, 10 . 6. 1989, p. 36. (&lt;) OJ No L 289, 7. 10. 1989, p. 26. No L 360/ 12 Official Journal of the European Communities 9. 12. 89 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Estados miembros o regiones de Estados miembros y grupos de calidades previstos en el articulo 1 Medlemsstater eller regioner og kvalitetsgrupper, if. artikel 1 Mitgliedstaaten oder Gebiete eines Mitgliedstaats sowie die in Artikel 1 genannten QualitÃ ¤ts ­ gruppen Ã Ã Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ±Ã Ã Ã ½ Ã ¼Ã µÃ »Ã Ã ½ Ã ºÃ ±Ã ¹ Ã ¿Ã ¼Ã ¬Ã ´Ã µÃ  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã  ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 1 Member States or regions of a Member State and quality groups referred to in Article 1 Ã tats membres ou rÃ ©gions d'Ã tats membres et groupes de qualitÃ © visÃ ©s Ã l'article 1er Stati membri o regioni: di Stati membri e gruppi di qualita di cui all'articolo 1 In artikel 1 bedoelde Lid-Staten of gebieden van een Lid-Staat en kwaliteitsgroepen Estados-membros ou regiÃ µes de Estados-membros e grupos de qualidades referidos no artigo 1 ? Estados miembros o regiones de Estados miembros Medlemsstat eller region Mitgliedstaaten oder Gebiete eines Mitgliedstaats Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã ® ÃÃ µÃ Ã ¹Ã ¿Ã Ã ­Ã  Ã ºÃ Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  CategorÃ ­a A CategorÃ ­a C Kategori A Kategori C Kategorie A Kategorie C Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± Ã  Category A Category C CatÃ ©gorie A CatÃ ©gorie C Categoria A Categoria C Categorie A Categorie C Categoria A Categoria C Member States or regions of a Member State Ã tats membres ou rÃ ©gions d'Ã tats membres Stati membri o regioni di Stati membri Lid-Staat of gebied van een Lid-Staat Estados-membros ou regiSes de Estados-membros U R O U R O Belgique/BelgiÃ « EspaÃ ±a Ireland Luxembourg Northern Ireland x x X X V X X X